Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the third from final line recites “a threshold” which is not clear if this is meant to be the same or a different threshold as already introduced.
Claims 24 and 25 recite “a duration” which is not clear if this is meant to be the same or a different duration as already introduced in claim 23.
Claim 25 recites “a data item” which is unclear if this is meant to be the same or a different data as the one already introduced in claim 23.
Claim 29 recites “a threshold value” in the second to last line and “a pre-determined threshold” in the last line of the claim. It is not clear if these elements are the same or different as the predetermined threshold already introduced. Unique elements of the claims must have unique identifiers and be introduced in a claim only once. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-25, 27 and 29-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shamir (2010/0264906 as cited by applicant).
Regarding claim 17, Shamir teaches an apparatus (Figs 1, 2 and 4) comprising a meter (100) for measuring consumption of electrical energy (see [0023]) and carrying out wireless transmission of data representative of current (see [0025]) that flows through a conductor (130), said apparatus comprising a current sensor (410), a threshold detector (450), a processor (microcontroller, Fig 2), a first switch (454), a second switch (452), a first wireless-transmitter (RF Transceiver 240, Fig 2), a first energy store (440), a second energy store (470), and a voltage meter (460 and 450 measure voltage see [0033]), wherein said current sensor uses a primary current flowing through said conductor (Primary current shown in Fig 4) to induce a secondary current (device side of Fig 4), wherein said first energy store connects to said current sensor (Fig 4 showing 440 connected to 410) and stores energy from said secondary current (stores energy shown in Fig 4 and [0033]), wherein said threshold detector connects to said first energy store (Fig 4) to determine when a voltage across terminals of said first energy store exceeds a threshold voltage (3V see [0033]), wherein said threshold detector controls said first switch (output of 450 to gate of 454) and causes said first switch to permit power to be provided to said processor from said first energy store when said voltage across said terminals of said first energy store has exceeded said 

Regarding claim 18, Shamir teaches the apparatus of claim 17, said apparatus further comprising a non-volatile memory (230), wherein said processor is a microprocessor in communication with said memory (Fig 2), and wherein said microprocessor increments an energy meter (by counter 227 also shown in Fig 4) on completion of each charging cycle of said first energy store (see [0024], triggering each time energy is exceeded by comparator 450).

Regarding claim 19, Shamir teaches the apparatus of claim 18, further comprising a second wireless-transmitter connected to said processor (250), wherein microprocessor is configured to instruct a message to be transmitted using said second transmitter on completion of a charging cycle of said first energy store (See [0026]).

Regarding claim 20, Shamir teaches the apparatus of claim 18, wherein said second wireless- transmitter is configured to operate on a short-range network selected from the group consisting of Zigbee, Zigflee Green Power, Bluetooth, "Bluetooth Low Energy" or Wi-Fi (see [0043]).



Regarding claim 22, Shamir teaches apparatus of claim 17, further comprising a discharger connected to said first energy store (zener diode), wherein said processor is configured to cause said discharger to discharge said first energy store (preventing overcharge by intentional discharge [0033]).

Regarding claim 23, Shamir teaches the apparatus of claim 17, wherein said processor is configured to determine a data item representing a duration (see [0024] clock synchronization and power consumed for given unit of time).

Regarding claim 24, Shamir teaches the apparatus of claim 23, wherein said data item representing a duration (see [0024] consumption per unit of time) is a value indicative of a number of charging cycles of said first energy store (determined by counter which counts charges of 440 see [0026-0027]).

Regarding claim 25, Shamir teaches the apparatus of claim 23, further comprising a clock, thereby permitting a data item representing a duration to be transmitted (clock synchronization see [0024]).

Regarding claim 27, Shamir teaches the apparatus of claim 17, further comprising a rectifier (430) connected to said current sensor (Fig 4), wherein said rectifier is configured to rectify said secondary current (performance of same element described in embodiment of Fig 3, see [0030] for description of 330 which applies to embodiment of Fig 4 item 430).

Regarding claim 29, Shamir teaches a method for metering consumption of electrical energy (see [0022-0025 and 0033]), said method comprising using an induced current (Fig 4, from 410), charging a first energy store (440), thereby causing said first energy store to store electrical energy (see [0033]), transferring energy stored in said first energy store to a second energy store (470) when a voltage across terminals of said first energy store reaches a pre-determined threshold (determined by 450, see[0033]), and using a transmitter (Fig 2, 240), transmitting a message when both data representing a duration has reached a threshold value and when a voltage at terminals of said second energy store has exceeded a pre-determined threshold (Threshold of 2V at 470 must be reached and charging of 440 triggering threshold and counting which represents the consumption over time sent by transmitter [0024 and 0033]).

Regarding claim 30, Shamir teaches the method of claim 29, wherein said data item representing a duration corresponds to a count of the number of charging cycles experienced by said first energy store (Fig 4 output of threshold triggers count which represents consumption over time).

Regarding claim 31, Shamir teaches the method as claim 29, wherein said data item representing a duration corresponds to an elapsed time as determined by using a clock (synchronization of clocks see [0024]).

Regarding claim 32, Shamir teaches the method of claim 29, further comprising discharging said first energy store after having either transferred energy from said first energy store to said second energy store or after having transmitted said message (repeated process which counts cycles, therefore 440 will be repeatedly discharged as shown in [0033]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shamir in view of Saxby (2013/0187637).
Regarding claim 26, Shamir teaches the apparatus of claim 17, but does not explicitly teach wherein said second energy store comprises a super-capacitor.
Saxby however teaches a similar apparatus (Fig 4) including wherein the energy store comprises a super-capacitor (see [0063]).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the apparatus of Shamir to include the super capacitor of Saxby in order to prevent losses from continuous storage of energy in the energy store thereby making the apparatus more efficient with harvested energy. 

Claims 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shamir in view of Luo (2016/0084879).
Regarding claim 28, Shamir teaches the apparatus of claim 17, but does not explicitly teach comprising a near-field communication circuit connected to a memory of said processor.
Luo however teaches a similar apparatus (Figs 1 and 2) comprising a near-field communication circuit (see [0028]) connected to a memory of said processor (Fig 2).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUSTIN R DICKINSON/               Examiner, Art Unit 2867                       

/HUY Q PHAN/               Supervisory Patent Examiner, Art Unit 2867